Vista la moción que antecede sobre desestimación de la presente apelación; apareciendo que algunas de las prórro-gas para la preparación de la transcripción de la evidencia fueron solicitadas y concedidas fuera de término, que el ape-lante ha dejado de cumplir con una orden dictada por la corte de distrito sobre depósito de dinero para cubrir los honorarios del taquígrafo, y que el apelante ha dejado asi-mismo de radicar en la secretaría de este tribunal la trans-cripción de autos dentro del período prescrito, se declara con lugar dicha moción y en su consecuencia se desestima el recurso de apelación interpuesto contra la sentencia que dictó *993la Corte de Distrito de San Juan con fecha 15 de agosto de 1928, en el caso arriba titulado.